Citation Nr: 1031115	
Decision Date: 08/18/10    Archive Date: 08/24/10

DOCKET NO.  06-01 744	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for a gastrointestinal 
disability, including as secondary to Agent Orange exposure 
and/or service-connected PTSD.

4.  Entitlement to an effective date prior to March 25, 2010 for 
the grant of entitlement to service connection for posttraumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs




ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Counsel


INTRODUCTION

The Veteran had active service from August 1967 to October 1971.  

These claims come before the Board of Veterans' Appeals (Board) 
on appeal of September 2003 and June 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Offices (ROs) in 
Oakland, California and Portland, Oregon.  The latter RO 
certified these claims to the Board for appellate review.

This case was previously before the Board in February 2008, 
wherein it was remanded for additional development and due 
process considerations.  The case was returned to the Board for 
appellate consideration.   

Unfortunately, still further development of the evidence is 
required before the Board can adjudicate the Veteran's claims.  
So, regrettably, these claims are again being remanded to the RO 
via the Appeals Management Center (AMC).  VA will notify him if 
further action is required on his part.


REMAND

The RO, in an April 2010 rating decision, granted the Veteran's 
claim of entitlement to service connection for PTSD, and assigned 
a 100 percent disability rating, effective March 25, 2010.  In a 
statement received in June 2010, the Veteran submitted a 
statement which may reasonably be construed as expressing 
disagreement with the RO's April 2010 rating decision insofar as 
the effective date assigned for the award of service connection, 
and the Board thus concludes that this constitutes a timely 
Notice of Disagreement (NOD) with the RO's decision.  As such, 
this claim must be remanded to the RO for issuance of a Statement 
of the Case (SOC).  See Manlincon v. West, 12 Vet. App. 238, 240-
241 (1999).  The Veteran also must be given an opportunity to 
perfect an appeal to the Board concerning this issue by 
submitting a timely substantive appeal (e.g., a VA Form 9 or 
equivalent statement).  See 38 C.F.R. §§ 20.200, 20.202, 20.300, 
20.301, 20.302, 20.303, 20.304, 20.305.

In addition, VA must make reasonable efforts to assist the 
Veteran in obtaining evidence necessary to substantiate the claim 
for the benefit sought unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  Such 
assistance shall include providing a medical examination or 
obtaining a medical opinion when such an examination or opinion 
is necessary to make a decision on the claim.  38 U.S.C.A. § 
5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2009).  

The Board notes that the Veteran has not yet been provided with 
VA examinations in order to address whether his claimed bilateral 
hearing loss, tinnitus, and gastrointestinal disability are 
related to his active military service.  In this regard, the 
Board acknowledges that the Veteran's available service treatment 
records do not show treatment for or a diagnosis of hearing loss, 
tinnitus, or gastrointestinal disability, but that the Veteran 
contends that, even absent an acute event or injury during 
service, these disabilities are related to active service, and 
that VA medical records indicate continuity of symptomatology in 
the years following active service.  In particular, the Board 
notes that the Veteran has been diagnosed with diverticulitis, 
colon polyps, irritable bowel syndrome, and gastroesophageal 
reflux disease (GERD), but that the medical evidence is unclear 
whether the Veteran's claimed gastrointestinal disabilities are 
causally or etiologically related to the Veteran's military 
service, including his service-connected PTSD and/or any possible 
Agent Orange exposure.  The Board notes that the Veteran served 
aboard the USS Epperson in the official waters of Vietnam.  The 
Board also notes that, in a May 2008 decision, the Federal 
Circuit held that VA regulations required that a veteran have set 
foot within the land borders of Vietnam for presumptive service 
connection and that a veteran who never went ashore from the ship 
on which he served in the Vietnam coastal waters was not entitled 
to presumptive service connection.  Haas v. Nicholson, 20 Vet. 
App. 257 (2006), rev'd sub nom. Haas v. Peake, 525 F.3d 1168 
(Fed. Cir. 2008).  

Similarly, the Board notes that the Veteran had in-service combat 
noise exposure while serving aboard the USS Epperson, but that 
the medical evidence is unclear whether the Veteran has bilateral 
hearing loss which meet the threshold minimum requirements of 
§ 3.385 to be considered a disability according to VA standards, 
and if so, whether the Veteran's bilateral hearing loss and 
tinnitus are causally or etiologically related to the Veteran's 
in-service noise exposure.  See Hensley v. Brown, 5 Vet. App. 
155, 159 (1993) ("[§ 3.385] operates to establish when a 
measured hearing loss is . . . a 'disability' for which 
compensation may be paid, provided that the requirements for 
service connection are otherwise met . . .").  See also 
Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Consequently, 
additional clinical evaluation is needed to resolve this medical 
issue.  

VA adjudicators may consider only independent medical evidence to 
support their findings; they may not rely on their own 
unsubstantiated medical conclusions.  If the medical evidence of 
record is insufficient, VA is always free to supplement the 
record by seeking an advisory opinion, or ordering a medical 
examination to support its ultimate conclusions.  See Colvin v. 
Derwinski, 1 Vet. App. 171 (1991). Accordingly, the Board finds 
that the Veteran should be afforded VA examinations in order to 
determine nature and etiology of the Veteran's bilateral hearing 
loss, tinnitus, and gastrointestinal disability.  See McLendon v. 
Nicholson, 20 Vet. App. 79, 83-86 (2006).  

Therefore, additional VA examinations would be useful in 
evaluating the appeal.  See 38 U.S.C.A. § 5103A(d)(1); 38 C.F.R. 
§ 3.159(c)(4) (VA has an affirmative duty to obtain an 
examination of the claimant at VA health-care facilities if the 
evidence of record does not contain adequate evidence to decide a 
claim).



Accordingly, the case is REMANDED for the following action:

1.  The RO should schedule the Veteran for 
a VA examination to determine the nature 
and etiology of his gastrointestinal 
disability, including whether it is at 
least as likely as not (i.e., 50 percent or 
greater probability) that his 
gastrointestinal disability, if any, is 
related to his service in the military, 
including his service-connected PTSD and/or 
Agent Orange exposure.  To assist in making 
this important determination, have the 
designated examiner review the claims file 
for the Veteran's pertinent medical 
history, including a copy of this remand, 
the Veteran's available service medical 
records, and pertinent post-service medical 
records.  

The examiner should conduct all necessary 
diagnostic testing and evaluation.  The 
requested determination should also take 
into consideration the Veteran's medical, 
occupational, and recreational history 
prior to, during, and since his military 
service.  

The medical basis of the examiner's opinion 
should be fully explained with reference to 
pertinent evidence in the record.  
If an opinion cannot be provided without 
resorting to speculation, please indicate 
this in the report and set forth the 
reasoning for this conclusion.  

2.  Schedule the Veteran for a VA 
examination, including an audiogram and 
Maryland CNC speech recognition test, to 
determine the nature, etiology and severity 
of any current bilateral hearing loss and 
tinnitus.  The examiner is then requested 
to offer an opinion as to whether it is at 
least as likely as not (i.e., 50-percent or 
greater probability) that current bilateral 
hearing loss and tinnitus are related to 
his service in the military - in 
particular, to noise exposure he sustained 
while in the military.  

To assist in making this determination, 
have the designated examiner review the 
relevant evidence in the claims file, 
including the Veteran's service treatment 
and personnel records.  Also have the 
examiner take into consideration the 
Veteran's medical, occupational, and 
recreational history prior to and since his 
active service.  The medical basis of the 
examiner's opinion should be fully 
explained with reference to pertinent 
evidence in the record.  If an opinion 
cannot be provided without resorting to 
speculation, please expressly indicate this 
in the report of the evaluation.  

3.  Then, the RO should readjudicate the 
Veteran's claims of entitlement to service 
connection for a gastrointestinal 
disability, bilateral hearing loss and 
tinnitus with application of all 
appropriate laws and regulations, and 
consideration of all additional information 
obtained since issuance of the most recent 
supplemental statement of the case, 
including evidence obtained as a result of 
this remand.  If the claims on appeal 
remain denied, the appellant and his 
representative should be furnished a SSOC 
and afforded a reasonable period of time 
within which to respond thereto.  
Thereafter, the case should be returned to 
the Board, as appropriate.

4.  Issue the Veteran a Statement of the 
Case with respect to the claim of 
entitlement to an effective date prior to 
March 25, 2010 for the grant of entitlement 
to service connection for PTSD.  The 
Veteran should be informed that he must 
file a timely and adequate substantive 
appeal in order to perfect an appeal of 
these matters to the Board.  See 38 C.F.R. 
§§ 20.200, 20.202, and 20.302(b).  

If, and only if, the appellant submits a 
timely substantive appeal concerning this 
additional issue should the issue be 
forwarded to the Board for appellate 
consideration.

The purpose of this remand is to further develop the record and 
afford due process.  The Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

